Citation Nr: 0503010	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the right shoulder, currently rated as 30 
percent disabling.

2.  Evaluation of instability/dislocations of the right 
shoulder, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1978 to 
December 1981 and from June 1995 to September 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
instability, dislocations of the right shoulder with an 
evaluation of 20 percent, and continued an evaluation of 30 
percent for degenerative joint disease, right shoulder.

The veteran testified at an RO hearing in April 2002.  A 
transcript of this hearing has been associated with the 
claims file.  

In November 2003, the Board remanded the claim for further 
development and for the veteran to be scheduled an 
examination.  The case has now been returned to the Board for 
further appellate review.

FINDINGS OF FACT

1. In the Board's November 2003 Remand, the veteran was 
notified of the provisions of 38 C.F.R. § 3.655 and the 
consequences of failing to report for a VA examination.  He 
was specifically informed that the Remand served as 
notification of 38 C.F.R. § 3.655.

2. In an April 2004 letter from the Appeals Management Center 
(AMC), the veteran was informed that he would be scheduled 
for a VA examination.

3.  In a June 2004 statement of the case, the veteran was 
notified that he failed to report to the scheduled 
examination, and that he had not responded to VA's request 
for evidence.

4.  The veteran did not provide any reason for his failure to 
report to the VA examination.


CONCLUSIONS OF LAW

1. An increased rating for degenerative joint disease of the 
right shoulder is denied.  38 C.F.R. § 3.655 (2004).

2. An increased rating for instability/dislocations of the 
right shoulder is denied.  38 C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the February 2002 statement of the case, the RO provided the 
veteran with the applicable Diagnostic Codes in the schedule 
of ratings for the musculoskeletal system, including 
Diagnostic Code 5201, limitation of motion of the arm, 
Diagnostic Code 5202, impairment of the humerus, and 
Diagnostic Code 5203, impairment of the clavicle or scapula.  
In an April 2004 letter, under a heading entitled "What Must 
the Evidence Show to Establish Entitlement to the Benefit You 
Want," the AMC stated that to establish entitlement to an 
increased evaluation for the veteran's service-connected 
disabilities, the evidence must show that the disabilities 
had gotten worse.  The AMC requested the veteran to send 
recent (preferably within the prior 12 months) medical 
records.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a December 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You," the RO stated that it 
would help the veteran obtain medical records, employment 
records, or records from other Federal agencies, but that the 
veteran had to provide the RO with sufficient information so 
that it could obtain the records from the appropriate person 
or agency.  The RO stressed that it was still the veteran's 
responsibility to make sure that the records were received by 
it.  Under the heading "What Can You Do," the RO stated 
that it did not need authorization to obtain VA medical 
records, Social Security records, or military hospital 
records.  

In the April 2004 letter, under a heading entitled "How Will 
VA Help You Obtain Evidence for Your Appeal," the AMC stated 
that if needed for his appeal, it would obtain all records 
held by Federal agencies, including the veteran's service 
medical records or other military records, and medical 
records at VA hospitals.  It stated that it was making 
reasonable efforts to obtain private records or evidence 
necessary to support the appeal, and that it would notify the 
veteran if it was unable to get records requested.  

Under a heading entitled "What We Have Done," the AMC 
informed the veteran that it had asked the VA medical 
facility nearest to him to schedule him for an examination in 
connection with his claim for an increased evaluation for 
degenerative joint disease of the right shoulder and 
instability/dislocations of the right shoulder.  It stated 
that the facility would notify him of the date, time, and 
place of the examination.  

Under a heading entitled "How Can You Help VA," the AMC 
stated that the veteran must give enough information about 
his records so that it could request them from the person or 
agency that possessed them.  It stated that if the holder of 
the records declined to give the records to the AMC, or asked 
for a fee to provide them, the AMC would notify the veteran 
of such problem.  The AMC stressed that it was the veteran's 
responsibility to make sure that it received all requested 
records that were not in the possession of a Federal 
department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA treatment 
records and examination reports.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

Fourth, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the April 2004 letter, the AMC stated that if 
there was any other evidence or information that the veteran 
thought would support his claim, that he should inform the 
AMC.  The AMC stated that if the evidence was in his 
possession, that he should send it to the AMC.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notices were provided, the case was addressed and a 
statement of the case and supplemental statement of the case 
was provided to the appellant.  This constituted process.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The Board finds that the timing of the VCAA 
notice was harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the veteran failed to report for a 
scheduled examination and did not provide good cause, and 
thus his appeal must be denied.

38 C.F.R. § 3.655(a) states that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of the section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms "examination" and "reexamination" 
include periods of hospital observation when required by VA.  

(b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 CFR § 3.655 (2004) (italics added).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In November 2003, the Board remanded the veteran's claim to 
arrange for a VA examination to determine the nature and 
severity of the veteran's service-connected degenerative 
joint disease and instability/dislocation of the right 
shoulder.  In the Remand, the Board noted that at the April 
2002 hearing, the veteran had indicated that his right 
shoulder disability had increased in severity each year, that 
it had begun to interfere with his ability to work, and that 
the veteran indicated a willingness to report for another VA 
examination.  The Board also noted in its Remand that the 
veteran again reported an increase in severity in his right 
shoulder disability and a request for a VA examination in his 
June 2002 substantive appeal.

A compensation and pension examination inquiry report 
associated with the veteran's claims file indicates that the 
veteran failed to report for the scheduled examination.  
Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  

The Board notes that the veteran's claim is not an original 
compensation claim.  An original claim is an initial formal 
application on a form prescribed by the Secretary.  38 C.F.R. 
§ 3.160 (italics added).  The veteran filed his original 
compensation claim in August 1998, and a rating decision 
pertaining to that claim was issued in March 1999.  The 
current appeal arose out of an August 2000 claim for an 
increased evaluation for degenerative joint disease of the 
right shoulder and for service connection for 
instability/dislocations of the right shoulder.  When a 
veteran fails to report for an examination in conjunction 
with a claim for increase or any other original claim, other 
than the initial claim for compensation, the claim shall be 
denied if the entitlement to the benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and the veteran does not show good cause for 
his failure to report.  38 C.F.R. § 3.655.

The veteran had asserted that his disabilities had increased 
in severity each year, and the Board indicated in its Remand 
that an examination was necessary to determine the severity 
of the veteran's disabilities.  The veteran has not shown 
good cause for his failure to report.  In fact, he has not 
provided any explanation for his failure to report.  In the 
Remand, the Board notified the veteran of the consequences of 
his failure to report for the examination, providing the 
veteran with the text of 38 C.F.R. § 3.655.   Further, the 
AMC notified the veteran that it had asked the VA medical 
facility nearest him to schedule him for an examination in 
connection with his appeal, and that he would be notified of 
the date, time and place of the examination.  The June 2004 
supplemental statement of the case notified the veteran that 
he had failed to report for the examination, and that he had 
not responded to the request for evidence.  The supplemental 
statement of the case also provided the veteran with the text 
of 38 C.F.R. § 3.655.

VA has done everything reasonably possible to assist the 
veteran.  The veteran was provided with notice of the 
appropriate law and regulations, and was notified of the 
Order of the Board to report to an examination.  The veteran 
has failed to provide any reasons for his failure to report.  
As a matter of law, the claim must be denied. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an evaluation greater than 30 percent for 
degenerative joint disease of the right shoulder is denied.

Entitlement to an evaluation greater than 20 percent for 
instability/dislocations of the right shoulder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


